PER CURIAM.
Suzanne Church appeals from an order vacating a show cause order directing Charles Schwab & Company, Inc. to dis*186burse benefits from an Individual Retirement Account.
We affirm that portion of the order that relieves Charles Schwab of any obligation to show cause why it should not disburse retirement benefits to Church, a judgment creditor. See § 222.21(2)(a), Fla. Stat. (2003)(“any money ... payable” to a participant from a qualified retirement plan is “exempt from all claims of creditors of the ... participant”). However, we reverse the remainder of the order relating to the status of the retirement benefits after they have left Charles Schwab’s hands as premature.
Affirmed in part, reversed in part.